Memorandum: Respondent father appeals from an order terminating his parental rights pursuant to Social Services Law § 384-b on the ground of permanent neglect and freeing his son for adoption. By virtue of the father’s admission of permanent neglect, petitioner, Onondaga County Department of Social Services, was not required to establish that it made diligent efforts to reunite the father with his son (see Matter of Aidan D., 58 AD3d 906, 908 [2009]). Further, once permanent neglect has been established, “[a]n order of disposition shall be made . . . solely on the basis of the best interests of the child, and there shall be no presumption that such interests will be promoted by any particular disposition” (Family Ct Act § 631). Thus, contrary to the father’s contention, “[a] blood relative does not take precedence over a prospective adoptive parent selected by the authorized agency” (Matter of Deborah F. v Matika G., 50 AD3d 1213, 1215 [2008]). Finally, the further contention of the father that Family Court erred in failing to issue a suspended judgment is unpreserved for our review, inasmuch as he failed to request that the court issue such a judgment (see Matter of Shadazia W., 48 AD3d 1058 [2008]; Matter of Charles B., 46 AD3d 1430, 1431 [2007], lv denied 10 NY3d 705 [2008]). Present — Scudder, EJ., Fahey, Garni and Gorski, JJ.